In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00111-CR



         CHRISTIE LYNN DARLIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 28537




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Christie Lynn Darlin, appellant, has filed with this Court a motion to dismiss her appeals.

The motion was signed by both Darlin and her counsel in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2(a), we grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.



                                             Josh R. Morriss, III
                                             Chief Justice



Date Submitted:       July 10, 2013
Date Decided:         July 11, 2013

Do Not Publish




                                                2